DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Lei does not disclose “documents’ VIZ (visual inspection zone)” and that Lei does not disclose “documents’ VIZ (visual inspection zone) is scanned to identify at least one characteristic of the document.” Applicant also argues that the previous rejection was incomplete and/or at least insufficiently clear because Examiner contends that Lei “teaches or suggests” the above claimed feature. The Examiner regrets using the word “suggest” in the statement of response to arguments, and would like to take this opportunity to make it clear to the Applicant the Examiner’s interpretation of the claim limitation and how the Lei reference reads on the claimed limitation.
With respect to documents’ VIZ (visual inspection zone): Lei teaches identification and validation of security documents, such as passport and driver’s licenses (paragraph 0001 and abstract) and these security documents include issuing state or country, text content, images (paragraphs 0003, 0011, 0033 and 0048). Examiner’s interpretation of a visual inspection zone is any area of the security document that can be viewed by a person; therefore, any text content and/or any images of the security document would read on Applicant’s visual inspection zone. For example: a country name (which can be viewed by a person) on the passport would read on Applicant’s documents’ VIZ or a text identifier (which can be viewed by a person; Lei’s example: AU) would read on Applicant’s documents’ VIZ (paragraph 0048; it’s noted that although the text identifier is located in the MRZ and scanned by machine to identify the passport type, the text identifier still can be viewed by a person and read on Applicant’s documents’ VIZ) or any text/images on the security document would read on Applicant’s documents’ VIZ.
With respect to documents’ VIZ (visual inspection zone) is scanned to identify at least one characteristic of the document: Lei teaches the visual inspection zone of the security documents as discussed above. Lei further discloses the security document is scanned by an image capturing device (one or more images of all or portion of security document; paragraphs 0034-0036) to identify the type of the security document and then confirm the validity of the security document (paragraphs 0034-0036; 0043-0045 and figure 3, paragraphs 0058-0060). This teaching by Lei reads on Applicant’s documents’ VIZ (visual inspection zone) is scanned to identify at least one characteristic of the document.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication No. 2009/0154778 A1 to Lei et al.
As to claim 1, Lei discloses a document forgery detection device (20 of figure 1) comprising: 
a processor (processor; paragraph 0015) configured for performing at least one fraud detection technique, for each of plural document types (identify particular type of security document; paragraph 0033),
 	the device further comprising a database (32 of figure 2) storing a plurality of templates each corresponding to an individual series of an individual type of document in an individual country thereby to define said plural document types (paragraphs 0003, 0033 and 0049-0050),
wherein templates are used to identify documents as belonging to known series within known document type stored in the database (54 of figure 3 and paragraphs 0059-0060),
wherein at least one fraud detection technique used for a given document, is determined as a function of, at least, which document type the given document belongs to, from among said plural document types (determine the type of the security document before authenticity of the document is confirmed; paragraph 0003, 0033 and 0059-0060), and 
wherein documents’ VIZ (visual inspection zone) (any text/images area of the security document) is scanned to identify at least one characteristic of the document (one or more images of all or portion of security document is scanned to identify the type of the security document and then confirm the validity of the security document; paragraphs 0034-0036; 0043-0045 and figure 3, paragraphs 0058-0060).
As to claim 2, Lei further discloses wherein the documents’ VIZ is scanned to identify the document’s issuing country (US Passport or Australian documents; paragraphs 0033, 0048).
As to claim 3, Lei further discloses the device having an open software architecture to allow for enhancement including additional fraud detection techniques (paragraph 0035).
As to claim 4, Lei further discloses wherein the device includes a document parser which uses the database to decide what the correct document type is (S54 of figure 3 and paragraph 0059); and to decide how to parse data in the document, once said document type has been correctly recognized (paragraph 0060).
As to claim 5, Lei further discloses wherein each template used herein includes metadata defining commonalities of a type of document (78A-78M of figure 5 and paragraphs 0068-0069).
As to claim 6, Lei further discloses wherein said metadata includes location of at least one particular zone within the document, for a given type of document (paragraph 0041).
As to claim 7, Lei further discloses templates are used to identify documents as belonging to a known series within a known document type stored in said database (paragraph 0059).
As to claim 8, Lei further discloses the device having an open software architecture to allow for enhancement including new templates (paragraphs 0049-0050).
As to claim 9, claim 9 is for a document forgery detection method (figure 3) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 10, claim 10 is for a computer program product (paragraph 0015), comprising a non-transitory tangible computer readable medium that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675